DEPARTM ENT OF HEALTH AND HUMAN SERVICES
Centers for M edicare & M edicaid Services
7500 Security Boulevard, M ail Stop S2-26-12
Baltimore, M D 21244-1850

CMCS Informational Bulletin
DATE:

November 14, 2019

FROM:

Calder Lynch, Acting Deputy Administrator and Director
Center for Medicaid and CHIP Services
Tim Engelhardt, Director
Medicare-Medicaid Coordination Office

SUBJECT:

Medicare-Medicaid Integration and Unified Appeals and Grievance Requirements
for State Medicaid Agency Contracts with Medicare Advantage Dual Eligible
Special Needs Plans (D-SNPs) for Contract Year 2021

Introduction
Dual Eligible Special Needs Plans (D-SNPs) are Medicare Advantage (MA) plans that are
specifically designed to integrate and coordinate care for dually eligible individuals by focusing
on enrollment and care management for this population. As of September 2019, approximately
2.7 million dually eligible individuals (one out of every five dually eligible individuals) were
enrolled in one of the 480 D-SNPs. 1
The Bipartisan Budget Act (BBA) of 2018 strengthened D-SNP Medicare-Medicaid integration
requirements and unified Medicare and Medicaid grievance and appeals procedures for some DSNPs beginning in 2021. On April 16, 2019, CMS finalized rules (hereafter referred to as the
April 2019 final rule) implementing these new statutory provisions. 2 States play an important
role in D-SNP implementation of these requirements. This bulletin contains information for
states to consider when updating their Contract Year (CY) 2021 contracts with D-SNPs
(submitted to CMS in July 2020). This bulletin also highlights important information that states
need to ensure that D-SNPs in their markets meet the new requirements beginning in CY 2021.
We strongly recommend states use the information in this bulletin to engage with D-SNPs
on these new requirements as soon as possible.
Background
Beneficiaries dually eligible for Medicare and Medicaid can face significant challenges in
navigating the two programs, which include separate or overlapping benefits and administrative
processes. Fragmentation in care delivery can result in a lack of coordination, which may lead to:
1 Centers for Medicare & Medicaid Services (2019,

September). SNP Comprehensive Report. Retrieved from
https://www.cms.gov/Research-Statistics-Data-and-Systems/Statistics-Trends-andReports/MCRAdvPartDEnrolData/Special-Needs-Plan-SNP-Data.html.
2
See: CMS-4185-F, the “Medicare and Medicaid Programs; Policy and Technical Changes to the Medicare
Advantage, Medicare Prescription Drug Benefit, Programs of All-Inclusive Care for the Elderly (PACE), Medicaid
Fee-For-Service, and Medicaid Managed Care Programs for Years 2020 and 2021” final rule. Retrieved from
https://www.govinfo.gov/content/pkg/FR-2019-04-16/pdf/2019-06822.pdf.

CMCS Informational Bulletin – Page 2
(1) missed opportunities to provide appropriate, high-quality care and improve health, and (2)
undesirable outcomes, such as avoidable hospitalizations and a poor beneficiary care experience.
Misalignments between Medicare and Medicaid also can result in weakening safeguards for
beneficiaries. For example, the grievance and appeal processes for both programs take broadly
similar approaches, but operate independently with subtle misalignments. For dually eligible
individuals, these separate processes result in confusion over which program is covering an item
or service and how to file a grievance or appeal.
Advancing policies and programs that integrate processes and care for dually eligible individuals
is one way in which CMS seeks to address this fragmentation. As discussed in our December 19,
2018, State Medicaid Director Letter, “Ten Opportunities to Better Serve Individuals Dually
Eligible for Medicaid and Medicare,” 3 there are several ways in which states are currently using
the D-SNP platform to advance such integration, including requiring that Medicaid managed
care organizations (MCOs) offer an affiliated D-SNP. This approach – used by a number of
states, including Arizona, Hawaii, Idaho, Massachusetts, Minnesota, New Jersey, New Mexico,
Pennsylvania, Tennessee, and Virginia – requires Medicaid MCOs serving dually eligible
individuals to offer an affiliated D-SNP. This ensures that these enrollees have the option of
receiving the full array of Medicare and Medicaid benefits through a single delivery system,
thereby improving care coordination, quality of care, and beneficiary satisfaction, and reducing
administrative burden.
Medicaid MCOs that have an affiliated D-SNP that is offered by the same organization and
meets other CMS requirements regarding provision of Medicaid benefits are known as fully
integrated D-SNPs (FIDE SNPs), described in more detail in the “Integration Requirements”
section of this bulletin. Highly integrated D-SNPs (HIDE SNPs) are less integrated but provide
coverage of Medicaid long-term services and supports (LTSS), behavioral health services, or
both, under a capitated contract between the state Medicaid agency and the MA organization, the
MA organization’s parent organization, or another entity owned by the MA organization or its
parent organization.
While there is mounting evidence that highly integrated managed care programs perform well on
quality of care indicators and enrollee satisfaction, 4 the majority of D-SNP enrollees are not
enrolled in these highly integrated arrangements. The new D-SNP requirements added by the

3 See: https://www.medicaid.gov/federal-policy-guidance/downloads/smd18012.pdf
4

See: Kim, H., Charlesworth, C.J., McConnell, K.J., Valentine, J.B., and Grabowski, D.C. (2017, November 15).
Comparing Care for Dual-Eligibles Across Coverage Models: Empirical Evidence From Oregon. Retrieved from
http://journals.sagepub.com/doi/abs/10.1177/1077558717740206; Anderson, W.L., Feng, Z., & Long, S.K. (2016,
March 31). Minnesota Managed Care Longitudinal Data Analysis, prepared for the U.S. Department of Health and
Human Services Assistant Secretary for Planning and Evaluation (ASPE). Retrieved from
https://aspe.hhs.gov/report/minnesota-managed-care-longitudinal-data-analysis; Health Management Associates
(2015, July 21). Value Assessment of the Senior Care Options (SCO) Program. Retrieved from
http://www.mahp.com/wp-content/uploads/2017/04/SCO-White-Paper-HMA-2015_07_20-Final.pdf; and Medicare
Payment Advisory Committee (2012, June 16). “Care coordination programs for dual-eligible beneficiaries.” In
June 2012 Report to Congress: Medicare and Health Care Delivery System. Retrieved from
http://www.medpac.gov/docs/default-source/reports/chapter-3-appendixes-care-coordination-programs-for-dualeligible-beneficiaries-june-2012-report-.pdf?sfvrsn=0.

CMCS Informational Bulletin – Page 3
BBA of 2018 present new opportunities for states to further Medicare and Medicaid integration
using D-SNPs as a platform.
Summary of New D-SNP Requirements
We summarize the D-SNP requirements that CMS codified in the April 2019 final rule below.
Integration Requirements
Starting in CY 2021, D-SNPs must meet the new Medicare-Medicaid integration criteria in at
least one of the following ways listed in the table below:
Three Ways of Meeting the D-SNP Integration Requirements
1. D-SNP meets CMS
requirements to be
designated as a FIDE SNP

Provides Medicare and Medicaid benefits under a single entity
that:
•
•
•
•

Has an MA contract with CMS; and
Has a Medicaid MCO contract with a state;
Has coordinated care delivery and coordinates or integrates
certain administrative functions; and
Provides coverage, consistent with state policy, of Medicaid
benefits, including:
o Long-term services and supports (LTSS); and
o Nursing facility services for at least 180 days per plan
year

2. D-SNP meets CMS
Provides Medicare benefits and:
requirements to be
designated as a HIDE SNP • Has an MA contract with CMS; and
• Provides coverage of Medicaid LTSS and/or behavioral
health services, consistent with state policy, under a
capitated contract between the state Medicaid agency and:
o The MA organization; or
o The MA organization’s parent organization; or
o Another entity owned by the MA organization/parent
organization
3. D-SNP notifies the state
(or state designees) of
hospital or SNF
admissions for at least one
group of high risk
enrollees

Has a contract with the state that specifies a process for
notifying the state, or the state’s designee(s), of hospital or
skilled nursing facility (SNF) admissions for at least one
designated group of high-risk individuals, for the purpose of
care coordination of Medicare and Medicaid covered services
during a transition of care. The state Medicaid agency must
establish the timeframes and method(s) by which notice is
provided.

CMCS Informational Bulletin – Page 4
States whose D-SNPs provide enrollees with capitated Medicaid benefits – either directly or
indirectly – may be particularly interested in the table below, which provides more detail on the
similarities and differences between FIDE SNPs and HIDE SNPs. States can make substantial
progress toward integrated care using the D-SNP platform whether they contract with FIDE
SNPs or HIDE SNPs. However, one key difference between FIDE SNPs and HIDE SNPs
beyond their level of integration is that FIDE SNPs may qualify for a frailty adjustment to their
Medicare payment from CMS if specific criteria are met, whereas HIDE SNPs are not eligible
for that payment adjustment.
Attributes of FIDE SNPs and HIDE SNPs

Must have a contract with the state
Medicaid agency that meets the
requirements of a managed care
organization as defined in section
1903(m) of the Act.
May provide coverage of Medicaid
services via a prepaid inpatient
health plan (PIHP) or a prepaid
ambulatory health plan (PAHP).
Must provide coverage of
applicable Medicaid benefits
through the same entity that
contracts with CMS to operate as
an MA plan.

Must have a capitated contract
with the state Medicaid agency to
provide coverage of LTSS,
consistent with state policy.
Must have a capitated contract
with the state Medicaid agency to
provide coverage of behavioral
health services, consistent with
state policy.
Must have a capitated contract
with the state Medicaid agency to
provide coverage of a minimum of
180 days of nursing facility services
during the plan year.

FIDE SNP
Yes

HIDE SNP
No

No

Yes

Yes

No. The state Medicaid
contract may be with: (1)
the MA organization
offering the D-SNP; (2)
the MA organization’s
parent organization; or (3)
another entity owned and
controlled by the MA
organization’s parent
organization.
No, if the capitated
contract otherwise covers
behavioral health services.

Yes

No. Complete carve-out
of behavioral health
coverage by the state
Medicaid agency is
permitted.
Yes

No, if the capitated
contract otherwise covers
LTSS.

No

CMCS Informational Bulletin – Page 5
Unified Appeals and Grievance Processes
Certain D-SNPs and affiliated Medicaid managed care plans – specifically, those with
“exclusively aligned enrollment” as described in more detail in the “Unified Appeals and
Grievance Requirements for FIDE SNPs and HIDE SNPs with Exclusively Aligned Enrollment”
section of this bulletin – must implement unified Medicare and Medicaid grievance and planlevel appeals processes starting in CY 2021. For these plans and their enrollees, implementation
of the requirements in the April 2019 final rule will provide simpler, more straightforward
grievance and appeals processes.
State Medicaid Agency Contract and Operational Changes
All D-SNPs must have executed contracts with applicable state Medicaid agencies, sometimes
referred to as the “State Medicaid Agency Contract” (SMAC). This section describes the D-SNP
contract with the state and operational changes D-SNPs need to implement, in collaboration with
state Medicaid agencies, to operate in CY 2021 and beyond. The first subsection describes
requirements that apply to all D-SNPs. Subsequent subsections describe requirements that apply
only to certain subsets of D-SNPs.
Requirements for all D-SNPs
D-SNPs are required to submit to CMS a contract with each state in which they seek to operate
for the upcoming contract year by the first Monday in July. 5 CY 2021 contracts must be
submitted to CMS by July 6, 2020. The April 2019 final rule revised some of the minimum state
contract requirements that apply to all D-SNPs and added new requirements for some D-SNPs.
To comply with these requirements for CY 2021, D-SNPs will need to work with state Medicaid
agencies in advance of July 2020. (See the “Key Dates for States” section of this bulletin for
more information.) The table below highlights these changes to the minimum state contract
elements.
The state D-SNP contract must document:
1. Revised: The D-SNP’s: (1) responsibility to coordinate the delivery of Medicaid benefits;
and (2) if applicable, responsibility to provide coverage of Medicaid services.
2. Revised: The category(ies) and criteria for eligibility for dually eligible individuals to be
enrolled under the D-SNP (e.g., conditions of eligibility under Medicaid, such as nursing
home level of care and age or requirement for D-SNP enrollees to enroll in a companion
Medicaid plan to receive their Medicaid services).

5 For further information see: Integrated Care Resource Center, Update on State Contracting with D-SNPs: The

Basics and Meeting New Federal Requirements for 2021 (July 2019). Retrieved from:
https://www.integratedcareresourcecenter.com/webinar/update-state-contracting-d-snps-basics-and-meeting-newfederal-requirements-2021

CMCS Informational Bulletin – Page 6
The state D-SNP contract must document:
3. Revised: The Medicaid benefits covered under a capitated contract between the state
Medicaid agency and the MA organization offering the D-SNP, the D-SNP’s parent
organization, or another entity that is owned and controlled by the D-SNP’s parent
organization.
4. The cost-sharing protections covered under the D-SNP.
5. The identification and sharing of information on Medicaid provider participation.
6. The verification of enrollees’ eligibility for both Medicare and Medicaid.
7. The service area covered by the D-SNP.
8. The contract period for the D-SNP.
9. New: For a D-SNP that is not a FIDE SNP or HIDE SNP, a requirement for notification of
hospital or SNF admissions for at least one designated group of “high risk” enrollees (see
the “Information Sharing Requirements for all D-SNPs except FIDE SNPs and HIDE
SNPs” section of this bulletin for more information).
10. New: For a D-SNP that is an applicable integrated plan, a requirement for the use of the
unified appeals and grievance procedures (see the “Unified Appeals and Grievance
Requirements for FIDE SNPs and HIDE SNPs with Exclusively Aligned Enrollment”
section of this bulletin for more information).

Information Sharing Requirements for all D-SNPs except FIDE SNPs and HIDE SNPs
D-SNPs that do not contract with a state as FIDE SNPs or HIDE SNPs must include the
additional minimum state contract requirement to specify a process to share information on
hospital and SNF admissions starting for CY 2021. For the purpose of coordinating Medicare
and Medicaid-covered services between settings of care, the D-SNP contract with the state must
describe:
•

The process whereby the D-SNP notifies, or arranges for another entity or entities to
notify, the state (and/or the state’s designees) of hospital and SNF admissions for at
least one group of high-risk full-benefit dually eligible individuals, identified by the
state;

•

The timeframe and methods by which such notice is provided; and

•

The criteria for identifying the high-risk full-benefit dually eligible individuals for
whom the notice is provided.

CMCS Informational Bulletin – Page 7
The April 2019 final rule provides substantial flexibility for states. We encourage states to
implement the notification requirement in a manner that increases care coordination during
transitions of care and builds on current infrastructure. Examples of state flexibility include:
•

Choosing the manner in which notification occurs and how data is exchanged. For
example, in markets where there is existing infrastructure to leverage, such as a state
health information exchange (HIE), a state may elect an approach that requires data
sharing across a common platform.

•

Identifying the group of high-risk full-benefit dually eligible individuals for which the
requirement applies. For example, states can focus on dually eligible individuals that
receive home and community-based services, behavioral health services, or LTSS.
There is no minimum or maximum size for the group of high-risk enrollees the state
identifies.

•

Choosing which entity(ies) receive the notification. For example, a state could require
that a D-SNP meet the notification requirement by notifying a Medicaid MCO that
serves dually eligible beneficiaries, a Medicaid health home, or a home and
community-based services care coordinator.

States can require a similar notification for FIDE SNPs and HIDE SNPs in the contract;
however, this contract element is not necessary for FIDE SNPs and HIDE SNPs to meet
Medicare-Medicaid integration criteria.
Action Items for States: States can use the information on minimum state contract
requirements in this bulletin to ensure any contract entered into with a D-SNP meets these
revised standards.
We also encourage states to engage stakeholders and relevant D-SNPs as soon as possible to
identify the most cost effective and least burdensome approaches and processes for the
notification requirement that facilitate care coordination. CMS provides technical assistance
to states by sharing best practices for this notification, including the resources highlighted at
the end of this bulletin.
Unified Appeals and Grievance Requirements for FIDE SNPs and HIDE SNPs with
Exclusively Aligned Enrollment
A subset of FIDE SNPs and HIDE SNPs with exclusively aligned enrollment must implement
the unified appeals and grievance procedures described in 42 CFR 422.629 – 634 beginning in
2021. In the regulations, we refer to these plans as “applicable integrated plans,” defined at 42
CFR 422.561 as FIDE SNPs or HIDE SNPs with exclusively aligned enrollment, where state
policy limits the D-SNP’s membership to a Medicaid managed care plan offered by the same
organization. (In addition, the Medicaid MCO that covers Medicaid benefits for the dually
eligible individuals in the FIDE SNP or HIDE SNP with exclusively aligned enrollment is also
an applicable integrated plan subect to the unified appeals and grievance procedures under 42

CMCS Informational Bulletin – Page 8
CFR 438.210 and 438.402.) In such plans, one organization is responsible for managing
Medicare and Medicaid benefits for all D-SNP enrollees.
The contracts with the states for these plans must include a requirement that the D-SNP uses the
unified appeals and grievance procedures under 42 CFR 422.629 – 422.634, as well as
conforming Medicaid managed care rules at 438.210, 438.400, and 438.402. As specified in the
April 2019 final rule, states have the discretion to implement standards different than those
established in the final rule if the state standards are more protective for enrollees, such as
shorter timelines for a plan to make a decision on an appeal (see 42 CFR 422.629(c)). Where
states use this discretion and implement standards different than those in 42 CFR 422.629 –
422.634, the state must specify its requirements in the D-SNP contract.
Action Items for States: For states with D-SNPs subject to the new requirements, beginning
work to specify any state-specific standards in the D-SNP contract is crucial in order to
provide D-SNPs with notice of these standards and to ensure that we hold D-SNPs to the
correct standards. States should also consider specifying the additional requirements for
unified grievances and appeals from 42 CFR 422.629 through 422.634, 438.210, 438.400, and
438.402 in the Medicaid MCO contracts for the applicable integrated plans.

Key Dates for States
All D-SNPs are required to submit a new contract with the state (or an evergreen contract with a
contract addendum) to CMS for each state in which they seek to operate in for CY 2021 by July
6, 2020. This includes, as applicable, the new contract requirements identified in 42 CFR
422.107(c) and (d) and summarized in this bulletin. Unlike in prior years, D-SNPs with an
evergreen contract cannot exclusively rely on the submission of a letter of good standing
with a previously executed contract from their respective states to demonstrate compliance
with 42 CFR 422.107. Therefore, we strongly encourage states and D-SNPs to begin
discussing contract updates as soon as possible. The table below provides key dates and
activities for states and D-SNPs related to compliance with the new requirements.
Month/Year

Activity

Fall 2019

•
•

States and D-SNPs begin drafting changes needed to ensure
state contracts meet new requirement
States plan for any needed MCO contract changes

Winter 2020

•

States and D-SNPs identify and create any new policies and
procedures needed in response to contract changes

January 2020

•

CMS releases Contract Year 2021 MA (SNP) applications

February 2020

•

SNP applications (including SNP service area expansion
applications) due to CMS

CMCS Informational Bulletin – Page 9
Month/Year

Activity

Spring 2020

•

States and D-SNPs finalize state contracts

June 2020

•

D-SNPs not renewing MA contracts notify CMS in writing

July 2020

•

D-SNPs submit state contracts and related documents to CMS
by July 6, 2020

July/August 2020

•

D-SNPs work with CMS and states to address deficiencies in
contracts

Summer 2020 - Fall 2020 •

States and D-SNPs finalize policies and procedures for CY
2021

August/September 2020 •
•

CMS sends D-SNP approval letters
D-SNPs provide Annual Notice of Change and Evidence of
Coverage (including information about any changes to
grievances and appeals procedures for applicable integrated
plans) to current enrollees

January 1, 2021

•

Effective date for most April 2019 final rule provisions

Resources
The CMS Medicare-Medicaid Coordination Office (MMCO) works across CMS and with states
to better serve dually eligible individuals, including through efforts to better align the Medicare
and Medicaid programs through integrated service delivery under D-SNPs. We are committed to
providing technical assistance to states and D-SNPs to help with implementation of these new
requirements. MMCO sponsors the Integrated Care Resource Center (ICRC) to provide statespecific assistance to better understand the state’s dually eligible population, assess options for
improving integration of care, and navigate aspects of the Medicare program that states can
leverage to benefit Medicaid. To learn more and to contact ICRC, please visit
http://www.integratedcareresourcecenter.com. ICRC and MMCO welcome additional feedback
or questions on program requirements from states, health plans, and other stakeholders.
The resources listed below are currently available from CMS and ICRC:
•

MMCO D-SNP Webpage: https://www.cms.gov/Medicare-MedicaidCoordination/Medicare-and-Medicaid-Coordination/Medicare-Medicaid-CoordinationOffice/D-SNPs.html.

•

Update on State Contracting with D-SNPs: The Basics and Meeting New Federal
Requirements for 2021 (https://www.integratedcareresourcecenter.com/webinar/updatestate-contracting-d-snps-basics-and-meeting-new-federal-requirements-2021) provides an

CMCS Informational Bulletin – Page 10
overview of state strategies for contracting with D-SNPs to improve care coordination
and Medicare-Medicaid alignment for dually eligible enrollees. Special attention is given
to new federal D-SNP integration standards for 2021 contract year, and how states can
help plans to meet these requirements.
•

Promoting Information Sharing by Dual Eligible Special Needs Plans to Improve Care
Transitions: State Options and Considerations
(https://www.integratedcareresourcecenter.com/resource/promoting- information-sharingdual-eligible-special-needs-plans-improve-care-transitions) examines the approaches
used by three states to develop and implement information-sharing processes for their DSNPs that support care transitions. The brief includes examples of contract language and
strategies to encourage plan collaboration and problem solving around information
sharing. It can help states, D-SNPs, and other stakeholders assess how to meet the new DSNP contracting requirements and improve the care of dually eligible individuals.

•

Information Sharing to Improve Care Coordination for High-Risk Dual Eligible Special
Needs Plan Enrollees: Key Questions for State Implementation
(https://www.integratedcareresourcecenter.com/resource/information-sharing- improvecare-coordination-high-risk-dual-eligible-special-needs-plan) offers key questions and
considerations that states can review as they begin working with D-SNPs and other
parties to design and implement information-sharing requirements. This technical
assistance tool includes sample contract language.

•

Sample Language for State Medicaid Agency Contracts with Dual Eligible Special Needs
Plans (https://www.integratedcareresourcecenter.com/resource/sample- language-statemedicaid-agency-contracts-dual-eligible-special- needs-plans) provides sample language
that states can use in their D-SNP State Medicaid Agency Contracts that is designed to
comply with CMS requirements.

More Information
For more information, please contact the Medicare-Medicaid Coordination Office at
MMCO_DSNPOperations@cms.hhs.gov.

